Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joanne Pappas, #40,117 – see attached interview summary.

The application has been amended as follows: 

1. (Previously Presented) A razor apparatus comprising: at least one portion of at least one surface of at least one razor component having at least one layer of LISM material disposed thereon, wherein said at least one razor component comprises a razor blade having a tip, a blade edge, a blade body, and two flanks, wherein said at least one layer of LISM material is disposed only on the blade edge, the blade body, or both, and wherein at least one layer of a non-LISM material is disposed on the tip and the two flanks.  

 razor apparatus further includes an at least one second , the at least one second razor component comprises one or more of the following: a razor blade, each blade having a blade edge and a blade body, a blade support, a housing, a frame, a guard, a cap, a lubricating strip, a lubricating ring, a clip, a cartridge connecting structure, a handle, wherein the handle further comprises a button, a handle grip, or any combination thereof, wherein a second layer of LISM material is disposed on said at least one second razor component on a second surface.  

3. (Currently Amended) The razor apparatus of claim 1 wherein said razor blade

4. (Currently Amended) The razor apparatus of claim [1]2 wherein said a combination of materials thereof.  

5. (Currently Amended) The razor apparatus of claim 3 wherein said at least one layer of LISM layer is directly disposed on said razor blade substrate

6. (Currently Amended) The razor apparatus of claim 2 wherein said at least one second razor component is the frame and the frame is made of a hard plastic and said second layer of LISM material is disposed on an outer surface of said frame.  

7. (Previously Presented) The razor apparatus of claim 1, wherein said at least one layer of LISM material is disposed directly on a substrate of said blade body, on top of one or more interlayers deposited on said substrate, or in between one or more outer layers and said substrate.  

8. (Currently Amended) The razor apparatus of claim 2 wherein said at least one second razor component is a blade support and said second layer of LISM material is disposed on an outer surface of said blade support.  

9. (Currently Amended) The razor apparatus of claim 2 wherein said at least one second razor component is a guard and said second layer of LISM material is disposed on an outer surface of said guard.  

10. (Previously Presented) The razor apparatus of Claims 1 where said at least one LISM layer comprises a pattern or graphic.  

11. (Currently Amended) The razor apparatus of claim 1 wherein the at least one LISM layer is disposed on the  blade 

12. (Cancelled)

13. (Currently Amended) The razor apparatus of claim 1 wherein the coefficient of friction for said 

14. (Previously Presented) The razor apparatus of claim 1 wherein a portion of a fluid of said at least one LISM layer leaches.  

15. (Cancelled)

than said at least one layer of non-LISM material.  

17. (Cancelled)  
18. (Cancelled) 
19. (Cancelled)  
20. (Cancelled)

21. (New) The razor apparatus of claim 2 wherein the second LISM layer is disposed on the second surface of said at least one second razor component via impregnation of a liquid into a solid structure by dipping, spraying, brushing, molding, sintering, printing, etching, application via pad or paint, ink-jet nozzle, masking, or any combination thereof.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 requires “wherein said at least one razor component comprises a razor blade having a tip, a blade edge, a blade body, and two flanks, wherein said at least one layer of LISM material is disposed only on the blade edge, the blade body, or both, and wherein at least one layer of a non-LISM material is disposed on the tip and the two 

Claims 2-16 and 21 are allowed by virtue of their dependence to Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G RILEY/Primary Examiner, Art Unit 3724